Citation Nr: 0918587	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  96-46 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959.  He died in October 1995; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The instant case was brought before the Board in November 
1998, at which time the appellant's claim for service 
connection for the cause of the Veteran's death was denied.  
The appellant appealed the Board's November 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in March 2001, the Court vacated the Board's 
November 1998 decision and remanded the instant claim in 
light of the Veterans Claims Assistance Act of 2000.  The 
instant claim was remanded by the Board in August 2004 to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the appellant in the development of her claim, to 
include obtaining a VA medical opinion.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDINGS OF FACT

1.	The Veteran died in October 1995; the immediate cause of 
death listed on his death certificate is cardiac 
arrhythmia.  Pneumonia, metastatic cancer and status post 
cerebrovascular accident contributed to the veteran's 
death.

2.	At the time of the veteran's death, he was service-
connected for arthritis of the right great toe and mild 
degenerative arthritis of the tarsal left foot. 

3.	The competent evidence fails to demonstrate that either 
the cause of death or contributing factors listed on the 
veteran's death certificate were incurred in or related to 
his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
through a July 2002 VCAA letter.  The July 2002 notice letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board acknowledges the appellant was not 
provided notice conforming to the requirements of Hupp.  
However, the Board observes the appellant has expressed 
actual knowledge of each element as required by Hupp.  In 
this regard, the appellant has claimed entitlement to 
increased evaluations for accrued benefits purposes for each 
of the disabilities for which the Veteran was service-
connected.  Furthermore, through various correspondence, 
including the substantive appeal as well as briefs before the 
Court, the appellant and her representative have expressed 
actual knowledge of the requirements for a DIC claim based 
both on disabilities previously and not yet service-
connected.  As such, the Board finds that the absence of 
notice regarding these elements should not prevent a Board 
decision at this time.

In light of the above,  the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All VA and private treatment records identified by the 
appellant have also been obtained, as has a VA opinion 
regarding whether the veteran's death was attributable to his 
active service.  After review of the VA opinion of record, 
the Board finds that VA has made reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2008).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2008).

In addition, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

In the present case, the cause of the veteran's death was 
reported on the death certificate as cardiac arrhythmia.  
Pneumonia, metastatic cancer and status post cerebrovascular 
accident are noted as a significant conditions contributing 
to death on the death certificate.  At the time of the 
veteran's death, he was service-connected for arthritis of 
the right great toe and mild degenerative arthritis of the 
tarsal left foot; the veteran was not service-connected for a 
cardiac disorder, pneumonia, cancer, or any other disability.  

The appellant asserts that the veteran's cause of death is 
related to his active service.  Specifically, she contends 
that he suffered from hypertension during active service, 
which contributed to his death.

Initially, the Board observes that the appellant does not 
contend, nor does the evidence suggest, that the Veteran's 
service-connected arthritis of the right great toe and/or 
left tarsal foot caused or contributed to the Veteran's 
death.  As such, the Board will not address this aspect of 
the claim.

The Board's attention is now directed to the question of 
whether hypertension caused or contributed to the Veteran's 
death and, if so, whether this disability warrants service 
connection on a direct basis.  The preponderance of the 
evidence is against this aspect of the appellant's claim.  In 
this regard, there is no evidence of record indicating 
hypertension caused or contributed to the Veteran's death.  
With respect to this aspect of the appellant's claim, and 
pursuant to the Board's August 2004 remand, a VA medical 
opinion was obtained.  After a review of the claims file, 
including service treatment records, VA and private medical 
records, and private Board and Court remands, the VA 
physicians, including a cardiologist and endocrinologist, 
found that the Veteran's death was not associated to a 
cardiovascular disorder.  In this regard, the physicians 
found that the fact that the death certificate listed the 
immediate cause of death as cardiac arrhythmia is not to 
state that the heart was the cause of death.  Further, the 
physicians explicitly found that hypertension played no role 
in the Veteran's death.  

In addition, even if the Board were to find, contrary to the 
medical evidence of record, that the Veteran's hypertension 
caused or contributed to death, the Board finds the 
preponderance of the evidence is against a finding that the 
Veteran's hypertension was incurred in or aggravated by his 
active duty service.  In this regard, the Board notes a 
November 1989 Board decision denied the Veteran's claim of 
service connection for hypertension.  Service connection was 
denied because, while there are findings of high blood 
pressure during active service, there was no diagnosis of 
hypertension until 1980, with treatment beginning in 1983.  
This was over 25 years following the Veteran's separation 
from active service.  The lapse in time between active 
service and the first diagnosis of hypertension weighs 
against the appellant's claim for direct service connection.  
The Board may, and will, consider in its assessment of 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Put another way, there is no 
evidence of chronic hypertension in service or a diagnosis of 
hypertension within one year of service discharge.  As such, 
the presumption of service connection does not apply.  See 
38 C.F.R. §§ 3.307, 3.309(a).  In addition, the appellant has 
submitted no competent medical evidence or opinion to suggest 
either (a) hypertension caused or contributed to the 
Veteran's death; or (b) a direct causal link between the 
veteran's hypertension and his active service.

In sum, the evidence shows that the veteran died from cardiac 
arrhythmia, with pneumonia, metastatic cancer and status post 
cerebrovascular accident as contributing factors.  These 
fatal conditions were not service-connected, nor does any 
competent medical evidence of record demonstrate that any 
were caused by any incident of service.  Furthermore, the 
weight of the evidence shows that no disability incurred in 
or aggravated by service either caused or contributed to the 
veteran's death.  Finally, a VA medical opinion rendered by a 
cardiologist and endocrinologist found that the Veteran's 
hypertension played no role his death.

As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


